OPINION — AG — UPON COMPLIANCE WITH THE PROVISIONS OF 70 O.S. 1971, 1-109 [70-1-109], REGARDING THE REQUIRED MINIMUM NUMBER OF DAYS THAT SCHOOL IS REQUIRED TO BE IN SESSION AND INSTRUCTION OFFERED WITHIN THE REQUIRED MINIMUM LENGTH OF SCHOOL YEAR, THERE IS NO FURTHER STATUTORY OBLIGATION ON THE PART OF THE SCHOOL DISTRICT CONCERNING THE NUMBER OF DAYS AND MONTHS, OR EITHER, IN A SCHOOL YEAR. (SCHOOLS SHALL ACTUALLY BE IN SESSION, LENGTH, TIME FRAME) CITE: 70 O.S. 1971, 1-110 [70-1-110] (HAROLD B. MCMILLAN JR) ** SEE: OPINION NO. 77-249 (1977) **